Citation Nr: 0103724	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  95-16 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a schedular evaluation in excess of 30 percent 
from August 1994; and in excess of 50 percent since November 
1996.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to August 
1970.  By rating action dated in December 1994 the Department 
of Veterans Affairs (VA) granted service connection for post 
traumatic stress disorder (PTSD) effective from May 31, 1994, 
which was the date of receipt of the veteran's claim.  A 
temporary 100 percent evaluation was assigned for the period 
from May 31 to August 1, 1994 under 38 C.F.R.§ 4.29 based on 
hospitalization and the condition was evaluated as 10 percent 
disabling thereafter.  The veteran disagreed with the 10 
percent schedular evaluation assigned for the PTSD and also 
with the effective date for the grant of service connection.  
The veteran testified at a hearing at the Regional Office 
before a hearing officer in August 1995.  During the hearing 
he withdrew his appeal for an earlier effective date for the 
grant of service connection for PTSD.  That issue is 
therefore no longer in appellate status.  38 C.F.R.§ 
20.204(2000).

In a rating action dated in November 1995, pursuant to a 
decision by the hearing officer, the evaluation for the 
veteran's PTSD was increased from 10 percent to 30 percent 
effective August 1, 1994.  In an October 1996 rating action 
the evaluation for the PTSD was increased from 30 percent to 
50 percent effective November 1, 1996.  In a July 1997 rating 
action the Regional Office denied entitlement to a total 
rating based on individual unemployability.  The veteran was 
duly notified of that decision and did not submit an appeal.  
In September 2000 the Regional Office confirmed and continued 
the 50 percent evaluation for the veteran's PTSD.  The case 
is now before the Board for appellate consideration.



REMAND

The record reflects that the veteran submitted a claim for a 
total rating based on individual unemployability in January 
1997 which was denied and not appealed.  

In October 1997 the veteran was hospitalized by the VA for 4 
days for PTSD, substance induced mood disorder and 
polysubstance dependence.  On December 9, 1997 he was again 
hospitalized for PTSD and chronic drug/alcohol 
abuse/dependence.  He was referred to a substance abuse unit 
after two days.  He then spent 34 days being treated for 
cocaine and alcohol dependence and was then transferred to a 
stress disorder treatment unit where he remained until 
February 17, 1998.  Those hospital summaries document past 
treatment on numerous occasions for drug and alcohol abuse.  
Earlier treatment records include additional diagnoses of 
borderline personality disorder and dysthymia.  

The veteran was afforded a VA psychiatric examination in 
March 1998.  It was indicated that he had last worked as a 
truckdriver in 1993 and had been unemployed since that time.  
He had been living in a homeless veterans' shelter for the 
previous two weeks.  It was noted that he had been in drug 
abuse rehabilitation on several occasions since the 1980's.  
His current symptoms of PTSD included nightmares and 
flashbacks of his Vietnam experiences.  He felt isolated and 
self-medicated himself with cocaine and alcohol.  He stated 
that his symptoms had increased and he was unable to function 
in a job or meet people socially.  On mental status 
examination various findings were reported.  The only 
diagnosis was PTSD.  The Global Assessment of Functioning 
(GAF) score was 55.  The examiner commented that the veteran 
was moderately disabled as a result of his PTSD.  

In December 1999 the Regional Office received records from 
the Social Security Administration including a January 1997 
decision by an Administrative Law Judge finding that the 
veteran had been disabled for Social Security purposes since 
May 1994 as a result of severe depressive, post-traumatic and 
unspecified personality disorders.  The Administrative Law 
Judge noted that the veteran had abused drugs and alcoholic 
beverages in the past.  He found that the veteran's mental 
disorders and their related symptoms rendered the veteran 
disabled.  

In September 2000 the veteran's representative indicated that 
the veteran sought an increased schedular rating for his 
service-connected PTSD and a total rating based on individual 
unemployability.  In a notation on the form, an employee of 
the Regional Office indicated that the attorney's statements 
regarding a total rating based on individual unemployability 
constituted a separate new claim that was being addressed at 
the Regional Office by use of a temporary file [while the 
permanent file was at the Board to address the rating 
questions].

The Board considers the veteran's claim for a total rating 
based on individual unemployability to be inextricably 
intertwined with the claim for an increased rating for the 
PTSD.  Accordingly, the reopened claim for a total rating 
based on individual unemployability must be considered before 
the increased rating appellate issues can be decided.  

As noted above, the veteran has a history of alcohol and drug 
abuse.  The Board recognizes that under 38 U.S.C.A.§  1110, 
VA compensation is not payable if a disability is a result of 
a person's abuse of alcohol or drugs.  Service connection for 
alcohol or drug abuse may not be granted on a direct basis; 
however, service connection for alcohol or drug abuse may be 
granted under 38 C.F.R.§  3.310(a) as proximately due to or 
the result of a service-connected disease or injury.  Barela 
v. West, 11 Vet.App. 280 (1998).  The veteran also has 
medical diagnoses of a variety of other psychiatric disorders 
which appear to impact on his ability to function, but have 
never been rated or discussed in a rating decision.  In 
short, he has multiple disorders which are relevant to the 
issues currently before us.  In the Board's opinion the issue 
of service connection for alcohol and drug abuse as secondary 
to the veteran's service-connected PTSD is inextricably 
intertwined with the increased rating claim, as it the 
question of determining the impact of any other psychiatric 
disorder on his psychiatric disability rating.

In accordance with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000) (to be codified at 38 U.S.C.§§  5103 and 
5103A), the VA has a duty to assist the veteran in the 
development of his claim.  In this case, the Board believes 
that additional medical information would be desirable and 
further procedural actions prior to Board consideration are 
necessary.  The case is accordingly REMANDED to the Regional 
Office for the following action:  

1.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.  

2.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine all the psychiatric 
disorders which are present and to 
determine the current nature and severity 
of his PTSD and any other condition 
found.  All indicated studies should be 
conducted.  To the extent possible, the 
examiner should separate those symptoms 
arising from the veteran's drug and 
alcohol dependence, dysthymia and 
personality disorders from the symptoms 
due to his PTSD.  The examiner should 
also express an opinion as to whether any 
alcohol or drug abuse has resulted from 
the PTSD.  The claims file is to be made 
available to the examiner for review.  

3.  The veteran's case should then be 
reviewed by the Regional Office.  In 
particular, the issues of service 
connection for alcohol/drug abuse as 
secondary to the veteran's PTSD and for a 
total rating based on individual 
unemployability should be considered.  If 
either of those determinations is adverse 
to the veteran, he should be notified and 
afforded his appellate rights.  If the 
veteran perfects an appeal regarding 
either or both of those issues , the 
issue(s) should be included with the 
other issue on appeal.  The effect of any 
psychiatric disorder (other than PTSD) on 
his overall psychiatric rating should be 
specified.  If the denials of increased 
ratings for PTSD for the specified 
periods are continued, the veteran and 
his representative should be sent a 
supplemental statement of the case 
regarding that issue.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



